Title: To Benjamin Franklin from Mathurin Roze de Chantoiseau, 31 January 1783
From: Roze de Chantoiseau, ——
To: Franklin, Benjamin


Monsieur.
Ce 31. Janvier 1783.
Oserois-je vous offrir Le fruit de plusieurs années d’un travail assidu et reflechi, dont le resumé n’exige pas un quart d’heure de Lecture, et dont le resultat seroit d’operer, d’une maniere simple et peu dispendieuse, la Liquidation de la majeure partie des Dettes d’un Etat, Sans en alterer les fonds, et Sans en diminuer les revenus, ny en aggraver les charges.

Emprunter une somme quelconque a interêt, doubler les impots, ou en creer de nouveaux, n’est chose rare ny difficile; mais Eteindre Les interets et le Principal d’une somme quelconque Sans alterer Ses fonds actuels, Sans diminuer ses revenus, sans creer aucun Emprunt et Sans Etablir ny doubler aucun impot paroîtra Sans doute chose neuve, et digne, Si jose dire, d’un accueil favorable et des suffrages de Votre Excellence.
On Cherche depuis longtemps des moiens Simples et peu dispendieux pour Liquider tout ou Partie des Dettes d’un Etat Sans en diminuer les revenus ny en aggraver les charges. Le Ministere qui connoit combien il seroit interessant de trouver un objet aussi essentiel reçoit tous les Projets d’œconomie, de finances, d’aggriculture, et de Commerce qu’on lui propose, les examine, les discute, et paroit jusqu’a ce jour n’en n’avoir trouvé aucun qui dut etre adopté.
En Effet quand on a pesé et combiné tous ces differents sistêmes, et que l’on reflechit Sur les difficultés et l’immensité de tems qu’il faudroit Employer pour les mettre à execution avant de pouvoir en recueillir le fruit, on S’apperçoit qu’ils ne peuvent remedier pour L’instant aux besoins pressants d’un Etat; et dès lors on seroit tenté de regarder le mal comme desesperé et Sans remede si l’on n’offroit de demontrer qu’il en est un aussi prompt qu’efficace pour Subvenir a tous les besoins urgents des Citoyens par une operation Simple, facile, uniforme, et peu dispendieuse dont l’effet seroit de procurer a tous les Creanciers de L’Etat le moyen de se Liberer envers leurs creanciers et de mettre ceux cy a couvert des poursuites quils seroient dans le cas d’essuier en leurs transmettant pareillement les memes droits et facultés a legard de leurs creanciers personnels de maniere que les peines de Saisie et d’enprisonnement ne seroient pour ainsi dire plus desormais reservées qu’a l’inconduite ou a la mauvaise foi.
Ce Sisteme quelque Specieux qu’il paroisse par les avantages inestimables qu’il presente n’est pas une speculation Vague et denuée de fondements; Ce nest pas même un sisteme a proprement parler; C’est un moyen unique et certain de Simpliffier toutes les operations de finances et de reduire presque toutes les operations de Commerce a une Seule forme connüe, avoüée et generalement reçue qui en desobstruant les canaux de La circulation ouvre a jamais, a LEtat qui en fera Usage, une Source de richesse et Ecarte au loing tous les Funestes Effets de la fraude, du Vol, de la Surprise et de l’usure.
Tel est, Monsieur, Lobjet important que jai à proposer à Votre Excellence, et que je me fais fête de lui justifier dès qu’il lui plaira m’accorder un moment d’entretien particulier, et m’indiquer Le jour et Lheure qui lui seront les plus commodes.
Je Suis avec un tres profond respect Monsieur Votre tres humble et tres obeissant Serviteur
Roze DE CHANTOISEAUDirectr. du Beau. [Bureau] d’Indicationsgenerales des artiste celebresRue comtesse d’artois
A Monsieur francklin Ministre Plenipotentiaire des Etats unis de L’Amerique.
